DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuan-Te Fu on 02/24/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently amended): An intelligent response method, comprising: 
	periodically extracting, from a response record, question and response group data, and extracting, from a preset information collection, question data corresponding to preset response data of the response model in the response model library, wherein the question and response group data includes questioning data and response data corresponding to the questioning data, and the preset response data corresponds to a plurality of forms of the questioning data; 
	performing a data preprocessing on the question and response group data and the question data, and adding the processed question and response group data and the processed question data to a model training corpus; 

	when receiving conversation data sent by a client terminal, determining and invoking a target response model in the response model library; 
	generating a response message for the conversation data by using the target response model, feeding back the response message to the client terminal, and adding the conversation data and the response message to the response record;  
	wherein generating the response message of the conversation data by using the target response model further includes: 
	performing a data conversion on the conversation data to generate model input data;
	selecting target questioning data, in preset questioning data provided by the target response model, that most closely matches the model input data; and 
	determining preset response data corresponding to the target questioning data as the response message of the conversation data; and
	when a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, providing the conversation data to a preset human response port means for implementing a human response process.

Cancel claims 6-7.

Claim 9 (Currently amended): An intelligent response device, comprising: 
	a training module that is configured to periodically extract, from a response record, question and response group data, and extract, from a preset information collection, 
	perform a data preprocessing on the question and response group data and the question data, and add the processed question and response group data and the processed question data to a model training corpus; 
	periodically train the response model in the response model library through a multi-layer neural network based on data in the model training corpus; wherein the question and response group data includes questioning data and response data corresponding to the questioning data, and the preset response data corresponds to a plurality of forms of the questioning data; 
	an invoking module that is configured to, when receiving conversation data sent by a client terminal, determine and invoke a target response model in the response model library; 
	a feedback module that is configured to generate a response message for the conversation data by using the target response model, feed back the response message to the client terminal, and add the conversation data and the response message to the response record;
	 wherein the feedback module is further configured to: 
	perform a data conversion on the conversation data to generate model input data;
	select target questioning data, in preset questioning data provided by the target response model, that most closely matches the model input data; and 
	determine preset response data corresponding to the target questioning data as the response message of the conversation data; and 
a human response module that is configured to, when a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, provide the conversation data to a preset human response port means for implementing a human response process.

Cancel claims 14-15.


Claim 17 (Currently amended): An intelligent response device, comprising a processor and a memory, wherein the memory stores at least one instruction, at least one program, a code set, or an instruction set that, when loaded and executed by the processor, causes the processor to: 
	periodically extract, from a response record, question and response group data, and extract, from a preset information collection, question data corresponding to preset response data of the response model in the response model library, wherein the question and response group data includes questioning data and response data corresponding to the questioning data, and the preset response data corresponds to a plurality of forms of the questioning data; 
	perform a data preprocessing on the question and response group data and the question data, and add the processed question and response group data and the processed question data to a model training corpus;
 	periodically train the response model in the response model library through a multi-layer neural network based on data in the model training corpus; 

	generate a response message for the conversation data by using the target response model, feed back the response message to the client terminal, and add the conversation data and the response message to the response record;
	wherein generate the response message of the conversation data by using the target response model further includes: 
	perform a data conversion on the conversation data to generate model input data;
	select target questioning data, in preset questioning data provided by the target response model, that most closely matches the model input data; and 
	determine preset response data corresponding to the target questioning data as the response message of the conversation data; and
	when a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, provide the conversation data to a preset human response port means for implementing a human response process.


Allowable Subject Matter
This communication is in response to the Amendment filed on 01/27/22 and telephone interview conducted on 02/24/22.
Claims 1, 3-5, 8-9, 11-13, 16-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, 17 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to periodically extracting, from a response record, question and response group data, and extracting, from a preset information collection, question data corresponding to preset response data of the response model in the response model library, wherein the question and response group data includes questioning data and response data corresponding to the questioning data, and the preset response data corresponds to a plurality of forms of the questioning data; performing a data preprocessing on the question and response group data and the question data, and adding the processed question and response group data and the processed question data to a model training corpus; periodically training the response model in the response model library through a multi-layer neural network based on data in the model training corpus; when receiving conversation data sent by a client terminal, determining and invoking a target response model in the response model library; generating a response message for the conversation data by using the target response model, feeding back the response message to the client terminal, and adding the conversation data and the response message to the response record;  wherein generating the response message of the conversation data by using the target response model further includes: performing a data conversion on the conversation data to generate model input data; selecting target questioning data, in preset questioning data provided by the target response model, that most closely matches the model input data; and determining preset response data corresponding to the target questioning data as the response message of the conversation data; and when a matching degree of the target questioning data and the model input data is lower than a preset matching degree threshold, providing the conversation data to a preset human response port means for implementing a ”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 01/27/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ANTIM G SHAH/Primary Examiner, Art Unit 2652